Citation Nr: 0121643	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION


The veteran served on active duty from June 1953 to February 
1955. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating action 
of the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim of service connection for a back 
disorder.  

In an October 1998 decision, the Board found that new and 
material evidence had been submitted and the claim was 
reopened and remanded to the RO for further development. 

In a February 2000 decision, the Board denied entitlement to 
service connection for a back disorder.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2001 Order, the Court 
granted a Joint Motion for Remand, vacating the February 2000 
Board decision and remanding the matter for additional 
proceedings.  

In the Introduction to the February 2000 decision, the Board 
noted that in testimony at a December 1999 hearing, the 
veteran had, through his representative, raised a claim of 
entitlement to service connection for a left knee replacement 
secondary to a low back disorder.  In light of the decision 
issued on the veteran's claim of service connection for the 
low back disorder, however, the Board found the claim with 
regard to the knee replacement was without legal merit.  
Given the Court order vacating the February 2000 Board 
decision, the claim of entitlement to service connection for 
a left knee replacement as secondary to a back disorder is 
referred to the RO for appropriate action.  


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board did not provide "adequate" reasons and bases in 
finding that a chronic back disorder was not incurred or 
aggravated in-service, and in support of its findings 
discounting opinions offered by the veteran's treating 
physicians.  

Service medical records include the veteran's complaints of 
low back pain in June 1953, the first month of his active 
duty service.  In April 1954, the appellant reported low back 
pain over the prior year, with a history of low back pain 
during most of his life.  The veteran's preexisting low back 
pain reportedly increased in severity after catching a sand 
bag in basic training.  Subsequent records document 
continuing complaints and treatment and include references to 
the possibility of a herniated disc.  A December 1954 
consultation noted the veteran's report of a three year 
history of low back pain which worsened since service entry, 
but which had not responded to conservative treatment.  The 
impression at that time was a chronic lumbosacral strain.  
The presence of disc disease was not indicated.  The veteran 
was returned to duty, with subsequent orthopedic management.  
A orthopedist at the time added that the veteran's complaints 
were out of proportion to the clinical findings.  The 
veteran's April 1955 separation examination was silent for 
any defects or diagnoses.

Post-service medical records include an April 1962 statement 
from T. E. Rusan, M.D., who reported treating the veteran in 
August 1955 for lumbar area pain, as well as for lumbar 
muscle swelling.  No specific diagnosis was offered.  

A May 1962 VA examination disclosed no evidence of orthopedic 
or neurological disease.

In 1993, the veteran underwent surgery for lumbar spondylosis 
with herniated nucleus pulposus L3, 4, right.  

In numerous statements submitted in support of the veteran's 
claim, E. L. Eyerman, M.D., reported that he first began 
treating the veteran in 1992, offered an opinion that the 
appellant's current back complaints were related to his in-
service complaints and injury.  

When the Board remanded the case in October 1998, it was 
contemplated that a VA examination conducted thereafter would 
definitively address the etiology of the veteran's current 
back complaints.  The veteran was afforded a VA examination 
in March 1999; however, it was noted that the veteran had 
undergone a total left knee arthroplasty approximately three 
weeks earlier and certain aspects of the examination could 
not be completed.  Based on an examination and review of the 
complete record, the examiner commented on findings offered 
by private physicians and concluded that it was not likely 
that the veteran's current back disorder (described as a 
herniated intervertebral disk L3-4 and spinal stenosis) would 
be related to in-service complaints or to the claimed in-
service back injury.  In reviewing that examination report, 
however, the Board observes that the examiner commented that 
limitations imposed by the veteran's recent left knee surgery 
made it impossible to determine whether his complaints of 
pain in the left leg were from the left foot or related to 
his recent left knee surgery.  Sensation over the left lower 
leg was decreased; however, it "could be" related to 
hypesthesia as a result of a long anterior knee scar.  Deep 
tendon reflexes could not be evaluated for the left knee or 
ankle, nor could strength of the left quadriceps and 
hamstring.  

Clarification of the questions regarding the left lower 
extremity complaints is necessary prior to appellate 
disposition because recently submitted medical evidence 
appears to attribute those complaints to the veteran's 
complaints of back pain and injury in service. 

The report of a private medical examination conducted in 
March 2001 included a "comprehensive review of available 
medical records" and an examination of the veteran.  In 
attempting to offer an opinion as to the etiology of the 
veteran's current back complaints, the examiner made the 
following comment:  

A direct causative link between [the 
veteran's] radiculopathy of the 1950's 
and subsequent degenerative change and 
stenosis is very difficult to confirm.  
So far as I can determine, one component 
of [the veteran's] current situation is 
one of chronic neuropathic problems 
referable to the left lower extremity.  
These symptoms that are described and at 
least partially confirmed during the 
course of the clinical examination are 
consistent with his prior radicular 
problem of nearly 50 years previous.  It 
would therefore be my conclusion that 
[the veteran's] current situation is at 
least in part the result of chronic 
radicular/neuropathic problems that date 
to his original injury.  

While the examiner relates the veteran's "current 
situation" to an in-service injury, the examiner did not 
offer a definitive diagnosis.  At this point, the Board is 
unable to determine exactly what the veteran's "current 
situation" is with regard to his back disability.  Moreover, 
the March 2001 report does not comment on the fact that there 
is no clinical evidence of any pathology at separation from 
active duty, or even seven years later when examined in 1962 
by VA.  A decision on the question of service connection 
requires a medical determination which must be made from the 
entire record, without resort to independent medical judgment 
by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, a remand, to include an examination and opinion based 
on the record, is warranted. 

Finally, the Board notes that the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) significantly adds to and amends 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  Given those changes, the Board finds 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.

In light of the foregoing, the claim is REMANDED to the RO 
for the following action:

1.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature and 
etiology of any back disorder.  The 
examiners must review the claims folders, 
including a copy of this REMAND, and 
perform all indicated tests and studies.  
Following the examination and study of 
the case, each examiner is to provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed back disorder is related to the 
in-service symptomatology, or to the 
claimed in-service back injury.  If the 
examiners' opinions differ from each 
other, they should reconcile them.  If 
either examiner concludes that the 
evidence is on balance with regard to 
whether any currently demonstrated back 
disorder is related to service, that 
examiner should address the May 1962 VA 
examination which found no neurological 
or orthopedic disease and offer a comment 
as to why the condition was quiescent for 
several years after service.  Complete 
rationale for any opinion expressed must 
be provided.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any development of any 
claim is incomplete, including if the 
requested examinations were not conducted 
by the appropriate physicians, or do not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


